ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Turner Construction Company                )      ASBCA Nos. 61475, 61476
                                           )
Under Contract No. N40080- l 4-C-O 154     )

APPEARANCES FOR THE APPELLANT:                    Angela M. Richie, Esq.
                                                   Gordon & Rees Scully Mansukhani, LLP
                                                   Louisville, KY

                                                  Douglas L. Patin, Esq.
                                                   Bradley Arant Boult Cummings, LLP
                                                   Washington, DC

                                                  Zachary Jones, Esq.
                                                   Stites & Harbison, PLLC
                                                   Nashville. TN

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Robert Kiepura, Esq.
                                                  Jonathan M. Warren, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

       The parties have advised the Board they have resolved the disputes and have
requested that the appeals be dismissed with prejudice. Accordingly, for good cause shown,
the appeals are dismissed with prejudice. This dismissal together with the dismissal order
simultaneously issued in ASBCA Nos. 61473, 61474 leaves no appeals remaining before
the Board arising from the performance of Contract No. N40080- l 4-C-O 154. The Board
commends the parties for their successful efforts to resolve the appeals.

      Dated: March 22, 2019


                                                     '          1u. 111, 1!::;-
                                                CHRIST PHER M. MCNlJI~-
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61475, 61476, Appeals of Turner
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2